DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 7, 11 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4, 8, 12 and 16 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 19 and 20 recite the limitation “I-V”.  Claim 1 further recites the limitation “P-V”.  Both of these limitations are acronyms and must be fully spelled out before the use of the acronyms may be used throughout the claims.
Claims 3 and 4 recite the limitation “an abnormality” in line 6.  This limitation appears to be referring back to the original limitation “an abnormality” found in claim 1 line 7.  Thus, the limitations in claims 3 and 4 should be “the abnormality”.
Claims 5-8 recite the limitation “an abnormality” in lines 2-3.  This limitation appears to be referring back to the original limitation “an abnormality” found in claim 1 line 7.  Thus, the limitations in claims 5-8 should be “the abnormality”.
Claims 5-8the number of strings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 recites the limitation "the number of inflection points" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 recite the limitation “an abnormality” in line 3.  This limitation appears to be referring back to the original limitation “an abnormality” found in claim 1 line 7.  Thus, the limitations in claims 9-12 should be “the abnormality”.
Claims 9-12 recites the limitation "the number of strings" and “the number of clusters” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 recites the limitation "the number of inflection points" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. JP2013239629A (called Hatta hereinafter and English Machine Translation provided by examiner) in view of Takeuchi et al. JP2017163805A (called Takeuchi hereinafter and English Machine Translation provided by examiner).

Regarding independent claim 1, Hatta teaches, in Figures 1-5, a solar cell array inspection system (Fig. 1) comprising: 

a determination part (failure detection unit 24) configured to search for an inflection point (Fig. 5; 321-323) in the characteristic curve measured by the measurement part, determine whether a state of the solar cell array is an abnormal state in which at least one string has an abnormality based on an inflection point searching result (para [0028-0030]; regions 321-323 shows a change in the IV curve due to an occurrence of a failure), and notify a user of a determination result (failure notification unit 25; para [0044]). 
Hatta fails to teach including a plurality of strings when a current from each string is input through a blocking diode.
Takeuchi teaches, in Figure 1, including a plurality of strings (11) when a current from each string is input through a blocking diode (24; para [0026]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Hatta with the solar cell string configuration with blocking diodes as described by Takeuchi for the purpose of only allowing current to flow in one direction thus prevent potential damage to the solar cells in each string.

Regarding claim 5, Hatta and Takeuchi teach the solar cell array inspection system according to claim 1, Hatta further teaches, in Figures 1 and 3, wherein the determination part estimates the number of strings in which an abnormality has occurred among the plurality of strings from positions and the number of inflection points present on the I-V curve measured by the measurement part, and incorporates the estimated number into the determination result that is notified of the user (para [0028-0030]; all PV modules in the PV array are accounted for when determining the IV curve of the PV array, thus determination result indicated an abnormality would include all PV modules). 

Regarding claim 9, Hatta and Takeuchi teach the solar cell array inspection system according to claim 1, Hatta further teaches, in Figure 1 and 3, wherein the determination part estimates the number of 

Regarding claim 13, Takeuchi further teaches, in Figure 1, a power conditioner (Power Conditioning System 15) comprising: the measurement part of the solar cell array inspection system according to claim 1 (see claim 1 above); and the blocking diode that supplies the current from each string of the solar cell array to the measurement part (Fig. 1; 24). 

Regarding claim 17, Takeuchi further teaches, in Figure 1, a power conditioner (Power Conditioning System 15) comprising: the measurement part of the solar cell array inspection system according to claim 5 (see claim 5 above); and the blocking diode that supplies the current from each string of the solar cell array to the measurement part (Fig. 1; 24). 

Regarding independent claim 19, Hatta teaches, in Figures 1-5, a solar cell array inspection method (para [0001]) causing a computer (para [0028]) to execute: 
a determination step (failure detection unit 24) of analyzing an I-V curve (Figs. 4 and 5; para [0028-0030]), which is an I-V curve of a solar cell array (PV array 1), and determining whether a state of the solar cell array is an abnormal state in which at least one string has an abnormality (para [0028-0030]; regions 321-323 shows a change in the IV curve due to an occurrence of a failure); and 
a notification step (failure notification unit 25) of notifying a user of a determination result of the state of the solar cell array according to the determination step (para [0044]). 
Hatta fails to teach including a plurality of strings, measured when a current from each of the strings is input through a blocking diode.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Hatta with the solar cell string configuration with blocking diodes as described by Takeuchi for the purpose of only allowing current to flow in one direction thus prevent potential damage to the solar cells in each string.

Regarding independent claim 20, Hatta teaches, in Figures 1-5, a solar cell array inspection method (para [0001]) causing a computer (para [0028]) to execute: 
a determination step (failure detection unit 24) of combining and analyzing I-V curves of strings of a solar cell array (PV array 1) by addition and subtraction (Figs. 4 and 5 show the combined IV characteristics of the PV array, thus the results are added and subtracted from each PV in the array), and determining whether a state of the solar cell array is an abnormal state in which at least one string has an abnormality (para [0028-0030]; regions 321-323 shows a change in the IV curve due to an occurrence of a failure); and 
a notification step (failure notification unit 25) of notifying a user of the determination result of the state of the solar cell array according to the determination step (para [0044]). 
Hatta fails to teach a plurality of strings.
Takeuchi teaches, in Figure 1, a plurality of strings (11).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Hatta with the solar cell string configuration with blocking diodes as described by Takeuchi for the purpose of only allowing current to flow in one direction thus prevent potential damage to the solar cells in each string.

Claims 2, 6, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta in view of Takeuchi and further in view of Nakai JP2015173519A (called Nakai hereinafter, applicant disclosed art and English Machine Translation provided by examiner).

Regarding claim 2, Hatta and Takeuchi teach the solar cell array inspection system according to claim 1, but fail to teach wherein the determination part determines whether the state of the solar cell array is the abnormal state based on the remaining inflection point obtained by excluding an inflection point present in the characteristic curve of the solar cell array which is in a normal state, measured by the measurement part, from found inflection points. 
Nakai teaches wherein the determination part determines whether the state of the solar cell array is the abnormal state based on the remaining inflection point obtained by excluding an inflection point present in the characteristic curve of the solar cell array which is in a normal state, measured by the measurement part, from found inflection points (para [0060-0062]; second-order differentiation is performed on the result which is irrespective of the presence or absence of the abnormality and thus excluded).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Hatta and Takeuchi with the second-order differentiation calculation method as described by Nakai for the purpose of improving the detection of an abnormality within the solar cell system by using second-order differentiation of the results.

Regarding claim 6, Hatta, Takeuchi and Nakai teach the solar cell array inspection system according to claim 2, Hatta further teaches, in Figures 1 and 3, wherein the determination part estimates the number of strings in which an abnormality has occurred among the plurality of strings from positions and the number of inflection points present on the I-V curve measured by the measurement part, and incorporates the estimated number into the determination result that is notified of the user (para [0028-0030]; all PV modules in the PV array are accounted for when determining the IV curve of the PV array, thus determination result indicated an abnormality would include all PV modules). 

Regarding claim 10, Hatta, Takeuchi and Nakai teach the solar cell array inspection system according to claim 2, Hatta further teaches, in Figures 1 and 3, wherein the determination part estimates the number of strings and the number of clusters in which an abnormality has occurred among the plurality of strings from positions and the number of inflection points present on the I-V curve measured 

Regarding claim 14, Takeuchi further teaches, in Figure 1, a power conditioner (Power Conditioning System 15) comprising: the measurement part of the solar cell array inspection system according to claim 2 (see claim 2 above); and the blocking diode that supplies the current from each string of the solar cell array to the measurement part (Fig. 1; 24). 

Regarding claim 18, Takeuchi further teaches, in Figure 1, a power conditioner (Power Conditioning System 15) comprising: the measurement part of the solar cell array inspection system according to claim 6 (see claim 6 above); and the blocking diode that supplies the current from each string of the solar cell array to the measurement part (Fig. 1; 24). 

Allowable Subject Matter
Claims 3-4, 7-8, 11-12 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 3 and 4, the prior arts of record taken alone or in combination fail to teach or suggest the claim limitations.
	Claims 7, 11 and 15 are indicated as allowable subject matter for depending on claim 3.
	Claims 8, 12 and 16 are indicated as allowable subject matter for depending on claim 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kono et al. discloses “Solar power generation inspection system and solar power generation inspection method” (see 2016/0218668)
Yoshidomi et al. discloses “Solar power generation system and failure detection method” (see 2014/0360553)
Berg discloses “Photovoltaic module” (see 2014/0137920)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867